Case 20-26982          Doc 51      Filed 09/09/21      Entered 09/09/21 12:58:59           Desc      Page 1
                                                     of 3




                               IN THE UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF UTAH

 In re: DEBORAH LYNN PETERSON
 Bankruptcy Number: 20-26982

   NOTICE OF CHAPTER 13 TRUSTEE’S MOTION TO DISMISS AND NOTICE OF DEADLINE
                TO OBJECT AND TO SET OBJECTION FOR A HEARING
                         Objection Deadline: October 04, 2021

 PLEASE TAKE NOTICE that the Chapter 13 Trustee has filed with the United States Bankruptcy
 Court for the District of Utah a motion to dismiss your bankruptcy case for failure to comply with the
 terms of the court’s confirmation order. The specifics are set forth in the motion included herewith.
 YOUR RIGHTS MAY BE AFFECTED. You should read these papers carefully and discuss
 them with your attorney, if you have one in this bankruptcy case. If you do not have an
 attorney, you may wish to consult one.
 If you do not want the Court to dismiss your Chapter 13 case, then you must take the following three (3)
 actions:
            1. On or before October 04, 2021 (the “Objection Deadline”) you or your lawyer must ﬁle with the
     Bankruptcy Court a written objection to the Trustee's motion explaining why your bankruptcy case should
     not be dismissed. If you do not have access to the court’s electronic filing system (“ECF”), you can
     hand-deliver or mail your objection to the following address: (if you mail your objection, it must be
     received by the court on or before the Objection Deadline):
                    United States Bankruptcy Court
                    350 South Main Street, Room 301
                    Salt Lake City, UT 84101
            2. On or before the Objection Deadline, and after filing your objection, you must contact the
     Bankruptcy Court to reserve a hearing date and time when your objection will be considered by the
     Bankruptcy Judge.
            3. On or before the Objection Deadline, and after reserving your court hearing date, you must also file
     a notice of hearing with the Bankruptcy Court, which notice will be served electronically on the Trustee
     (you do not need to mail a copy to the Trustee).
 If you or your attorney do not complete all three of these actions, the Bankruptcy Court may decide that you
 do not oppose the Trustee‘s motion to dismiss and may enter an order granting that relief without further notice
 or hearing.
Case 20-26982           Doc 51         Filed 09/09/21     Entered 09/09/21 12:58:59   Desc   Page 2
                                                        of 3




Lon A. Jenkins (4060)
Tami Gadd (12517)
MaryAnn Bride (13146)
Katherine T. Kang (14457)
OFFICE OF THE CHAPTER 13 TRUSTEE
405 South Main Street, Suite 600
Salt Lake City, Utah 84111
Telephone: (801) 596-2884
Facsimile: (801) 596-2898
Email: utahtrusteemail@ch13ut.org



                             UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


IN RE:                                                  CASE NO: 20-26982
DEBORAH LYNN PETERSON
                                                        Chapter 13

                              Debtor                    Hon. R. KIMBALL MOSIER

                 TRUSTEE'S MOTION TO DISMISS FOR NON-COMPLIANCE
                 WITH ORDER CONFIRMING DEBTOR'S CHAPTER 13 PLAN

         The Standing Chapter 13 Trustee, hereby moves this Court for an entry of an Order dismissing

the above-entitled case pursuant to the aforementioned order. In support thereof the Trustee represents

as follows:

         1. The aforementioned order required the Debtor to:

              The Debtor has failed to comply with paragraph 7a(4) of the Order Confirming Debtor's
         Chapter 13 Plan.


         2. The Debtor has failed to comply with the aforementioned terms of the Order.

         THEREFORE, the Trustee requests that this case be dismissed without prejudice.On or before


Trustee's Motion to Dismiss
Case No. 20-26982
Page Number 2
Case 20-26982           Doc 51   Filed 09/09/21      Entered 09/09/21 12:58:59           Desc      Page 3
                                                   of 3




October 04, 2021, you must complete all three (3) of the following actions in response to this motion or your

case may be administratively dismissed without further notice or hearing: (a) file with the Bankruptcy Court a

written objection to this motion; (b) reserve a hearing date and time with the Bankruptcy Court when your

objection will be heard; and (c) file with the Bankruptcy Court a notice of hearing on your objection.




Dated: 9/9/2021                                          LAJ /S/
                                                         LON A. JENKINS
                                                         CHAPTER 13 TRUSTEE
                                        CERTIFICATE OF MAILING

     The undersigned hereby certifies that true and correct copy of the foregoing Trustee's Motion to
  Dismiss was served upon all persons entitled to receive notice in this case via ECF notification or
  by U.S. Mail to the following parties on September 09, 2021:

  DEBORAH LYNN PETERSON, 815 WEST MOUNT TUSCARORA DRIVE, LOT #347, SALT LAKE
  CITY, UT 84123
  MICHAEL J. WATTON, ECF Notification



                                                         /s/ Michelle Moses




Trustee's Motion to Dismiss
Case No. 20-26982
Page Number 3
